Citation Nr: 1712302	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for pulmonary fibrosis (claimed as lung damage), to include as due to herbicide exposure.

2. Entitlement to service connection for an eye disability, to include as due to herbicide exposure.

3. Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to January 1972, to include service in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in January 2011. The RO issued a Statement of the Case (SOC) in July 2011. In September 2011, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues.

In May 2012, the Veteran was afforded a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

The Board remanded this case for further development in June 2014. The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal. As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Eye Disability

The Veteran contends that he has an eye disability that manifested as an eye tumor with bulging (proptosis) of the right eye. The Veteran asserts that this condition resulted from his exposure to herbicides while on active duty. 

In support of his claim, the Veteran submitted a June 2012 letter from Dr. G.R. who noted that the Veteran was first evaluated in 2004 with proptosis of the right eye and possible Grave's disease. The Veteran was sent to Dr. D.B. who found muscle belly enlargement of his right eye consistent with the proptosis; however, she was not sure whether there might be some inflammatory myositis. She suggested possible biopsy of the area given the potential for tumor development. Dr. G.R. maintained that "[t]hese are all consistent findings that may be possibly be related to Agent Orange exposure back when [the Veteran] was serving in the military in Vietnam even though it is impossible to confirm this association." Dr. G.R. indicated that with all of the Veteran's thyroid profile testing being normal, it was possible that it could be euthyroid eye disease versus some other inflammatory myositis. Dr. G.R. noted that "findings of myositis and other inflammatory diseases are consistent with Agent Orange exposure." Additionally, in a July 2012 letter, nurse practitioner, M.G. noted that Rituxan or Rituximab, which the Veteran took for his rheumatoid arthritis in the past, was also used as a cancer treatment and that there was a possibility that the Rituxan kept his lung nodule and eye mass from developing into cancer but it was clinically hard to determine that this was the case.  As the foregoing opinions are speculative, the Board remanded the claim to obtain a VA examination/opinion. 

The Veteran was afforded a VA examination in August 2014. The examiner diagnosed myositis of an extraocular muscle and proptosis of the right eye. The VA examiner noted the presence of a benign tumor. The examiner opined that the Veteran's condition is at least as likely as not (50 percent or greater possibility) proximately due to or the result of the Veteran's service connected condition. As rationale, the examiner stated that the Veteran's proptosis was due to myositis of an extraocular muscle and further stated that there is no known connection between myositis and Agent Orange exposure.  

The Board finds that the opinion provided by the August 2014 VA eye examiner is inadequate because it is internally inconsistent, and the examiner did not specifically address and discuss the contentions presented in Dr. G.R.'s June 2012 letter and M.G.'s July 2012 letter.  As such, the Board finds that a remand is necessary to afford the Veteran an addendum opinion to determine the nature and etiology of his eye disability.

Pulmonary Fibrosis and Rheumatoid Arthritis

In the June 2014 Remand, the Board instructed that the RO "schedule the Veteran for appropriate VA examination(s) by a physician(s) (M.D.) to determine whether the Veteran has a lung disorder, an eye disability, and rheumatoid arthritis due to exposure to herbicides."  The August 2014 VA examination report shows that the examination was adequate; however, the medical opinion was rendered by a family nurse practitioner and the examination report does not otherwise show that a physician concurred with the nurse's findings.  For these reasons, the Board finds that there has not been substantial compliance with the Board's remand directives and so these claims must be remanded to cure the identified deficiency.   

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's August 2014 eye examination, if available, or to another qualified examiner.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the previous VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. 

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's eye disability is due to his military service, to include his presumed exposure to herbicides.  The examiner should specifically address and discuss Dr. G.R.'s June 2012 letter and M.G.'s July 2012 letter.

The examiner is advised that the Veteran contends that because his eye disability responded favorably to medications (including Remicade and Rituxan) used to treat cancer his disability has characteristics of and mimics diseases (including Hodgkin's disease and Non-Hodgkin's lymphoma) associated with herbicide exposure and therefore should be considered as having been caused by such herbicide exposure.  

The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for an eye tumor due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's eye disability is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.

A detailed rationale for all opinions expressed should be furnished.

2.  Obtain an addendum opinion to the August 2014 VA examination report to be rendered by a physician (M.D.) for purposes of determining whether the Veteran has a lung disorder and rheumatoid arthritis due to exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report should reflect that the claims file was reviewed.  

The physician is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  The Veteran contends that because his lung disorder and rheumatoid arthritis responded favorably to medications (including Remicade and Rituxan) used to treat cancer, his disabilities had characteristics of and mimicked diseases (including Hodgkin's disease and Non-Hodgkin's lymphoma) associated with herbicide exposure and therefore should be considered as having been caused by such herbicide exposure.  In light of the foregoing, the physician should provide opinions on the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any lung disorder, including pulmonary fibrosis, is etiologically related to in-service herbicide exposure.*  The examiner must specifically discuss Dr. P.D.'s July 2012 letter and M.G.'s July 2012 letter. 

b)  Is it at least as likely as not (50 percent or greater probability) that rheumatoid arthritis is etiologically related to in-service herbicide exposure.*  The examiner must specifically discuss Dr. P.D.'s July 2012 letter and M.G.'s July 2012 letter. 

*The Board is cognizant that there is no VA presumption of service connection for pulmonary fibrosis and rheumatoid arthritis as due to herbicide exposure.  The studies conducted by the National Academies of Sciences (NAS) speak only to generalities.  The question here is what is the likelihood that this Veteran's lung disorder and rheumatoid arthritis are related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.  All opinions must be supported by a clear rationale.  

3.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim on appeal should be readjudicated. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




